Name: Commission Regulation (EC) No 3125/94 of 20 December 1994 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  Europe;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31994R3125Commission Regulation (EC) No 3125/94 of 20 December 1994 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively Official Journal L 330 , 21/12/1994 P. 0039 - 0041 Finnish special edition: Chapter 3 Volume 64 P. 0097 Swedish special edition: Chapter 3 Volume 64 P. 0097 COMMISSION REGULATION (EC) No 3125/94 of 20 December 1994 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectivelyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Sweden and Finland (1), and in particular Article 169 (2), thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (2), as last amended by Regulation (EC) No 1866/94 (3) and Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EC) No 1869/94 (5), Whereas Commission Regulation (EEC) No 1722/93 (6), as amended by Regulation (EC) No 1586/94 (7), the validity of which extends beyond 1 January 1995, must be adjusted so as to permit the payment of production refunds for barley and oat starch in Finland and Sweden; Whereas, pursuant to Article 2 (3) of the Accession Treaty (8), the institutions of the European Communities may adopt before accession the measures referred to in Article 169 of the Act, which measures shall enter into force only subject to and on the date of entry into force of the Treaty, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1722/93 is hereby amended as follows: 1. the following subparagraph is added to Article 1 (1): 'For Finland and Sweden, a refund may also be granted for the use of barley and oat starch limited to a total quantity of 50 000 tonnes in Finland and 10 000 tonnes in Sweden.'; 2. in Article 3: (a) paragraphs 2 and 3 are replaced by the following: '2. The refund per tonne of maize, wheat, potato, rice or broken rice starch shall be calculated, inter alia, on the basis of the difference between: (i) the intervention price for cereals for the month in question taking account of the differences in the market prices for maize; and (ii) the average of the cif prices used to calculate the import levy for maize during the first 25 days of the month preceding the month of application, multiplied by a coefficient of 1,60. 3. The refund per tonne of barley and oat starch shall be calculated on the basis, inter alia, of the difference between: (i) the intervention price for cereals for the month in question taking account of the differences in the market prices for barley; and (ii) the average of the cif prices used to calculate the import levy for barley during the first 25 days of the month preceding the month of application, multiplied by a coefficient of 2,7. 4. In the event of significant fluctuations in the market prices for maize and/or wheat and/or barley in the Community or on the world market during the period defined in paragraph 1, the refund calculated in accordance with paragraphs 2 and 3 may be altered to take account of such fluctuations.'; (b) paragraphs 4, 5 and 6 become 5, 6 and 7 respectively; 3. in Annex II: (a) Chapter A is replaced by the following: 'A. BASIC STARCHES (1) (4) "" ID="1">ex 1108> ID="2">Starches: inulin:"> ID="2"> Starches:"> ID="1">1108 11 00> ID="2"> Wheat starch> ID="3">1,00"> ID="1">1108 12 00> ID="2"> Maize (corn) starch> ID="3">1,00"> ID="1">1108 13 00> ID="2"> Potato starch> ID="3">1,00"> ID="1">ex 1108 19> ID="2"> Other starches:"> ID="1">1108 19 10> ID="2"> Rice starch> ID="3">1,00"> ID="1">1108 19 90> ID="2"> Other: barley and oat starch> ID="3">1,00'"> (b) footnote 1 is replaced by the following: '(1) The coefficient shown applies to starch with a dry matter content at a least 87 % in the case of maize, rice and wheat starches, and at least 80 % in the case of potato starch. The production refund payable for basic starch of a lower dry matter content than that shown is to be adjusted using the following formula: 1. maize, rice, wheat, barley and oat starch: Actual % dry matter 87 Ã  production refund 2. Potato starch: Actual % dry matter 80 Ã  production refund The dry matter content of starch is determined by the method laid down in the Annex to Commission Regulation (EEC) No 1908/84 (OJ No L 178, 5. 7. 1984, p. 22). Where the production refund is paid for starch falling within CN code 1108, the purity of starch in the dry matter must be at least 97 %. When determining the degree of purity of starch, the method to be used in that set out in Annex III to this Regulation.' Article 2 This Regulation shall enter into force on the date of and subject to the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No C 241, 29. 8. 1994, p. 21. (2) OJ No L 181, 1. 7. 1992, p. 21. (3) OJ No L 197, 30. 7. 1994, p. 1. (4) OJ No L 166, 25. 6. 1976, p. 1. (5) OJ No L 197, 30. 7. 1994, p. 7. (6) OJ No L 159, 1. 7. 1993, p. 112. (7) OJ No L 167, 1. 7. 1994, p. 5. (8) OJ No C 241, 29. 8. 1994, p. 9.